DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose a vehicular radar system and method for determining target elevation by 
calculating a position in the first direction of each antenna element for each time instant based on a velocity hypothesis
calculating a virtual two-dimensional antenna array response based on the signal received by each antenna element at each time instant and the position in the first direction of each antenna element at each received time instant;
calculating a beamforming spectrum based on the virtual two-dimensional antenna array response; and
identifying a peak in the beamforming spectrum to identify an elevation angle from the vehicle to a target relative to the first direction.
The closest prior art is found to be:
Wang (US 2020/0096626) which discloses a vehicular radar using a synthesized virtual array and beamforming for target detection. 
Kishigami (US 2018/0088224 and others cited) disclosing a vehicular radar system using virtual antenna arrays and beamforming to determine target azimuth with peak detection.  

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PETER M BYTHROW/Primary Examiner, Art Unit 3648